, ans 14-15DETAILED ACTION
Status of Application: Claims 1-15 are present for examination at this time.  
Claims 1-2, 4-7, 9-12, and 14-15  are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign/domestic priority under 35 U.S.C. 119/120 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9-11, 12 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Method And Apparatus For Transmitting/Receiving Positioning Reference Signal In Wireless Communication System by Yoon et al.; US 20180049151 A1 (“Yoon”) in view of “Enhancing Positioning in Multi-PLMN Deployments” by Siomina et al., US2014/0073356A1 (“Siomina”) and futher in view of “Positioning Reference Signal Generation Method And Device, Base Station, And Readable Storage Medium” By Bi et al, US2021/0242994A1 (“Bi”)

With regard to claims 1, 6, and 11 , while Yoon discloses a method of receiving (as well as a related method and user equipment in claims 5 and 11), by user equipment, a positioning reference signal (PRS), the method comprising:	receiving configuration information regarding a PRS resource, which is used in reception of a PRS, from a base station (Yoon at ¶28, 51, and 62 where the eNodeB which per ¶28 is a type of basetation, sends configuration information for a PRS resource.;	configuring the PRS resource for the user equipment in accordance with the configuration information (Yoon, again at ¶¶31 and 62 where where the PRSes are configured.);
Yoon does not explicitly state that which is known in the art of communications as taught by Siomina. Siomina discloses: 	and  receiving the PRS from the base station via the PRS resource, wherein the configuration information comprises a PRS identifier regarding the PRS resource, a PRS sequence, frequency domain allocation information, time domain allocation information, and information regarding a comb size (SIomina at ¶171 where the system sends a plethora of PRS information including but not limited to the SRS transmission comb width, the PRS muting pattern, PRS configuration TDD parameters which are PRS time domain allocation information, SRS hopping which is FDD domain allocation information.  The PRS signal bandwidth meets that frequency limitation as well. The information sent also includes a PRS pattern and the PRS configuration index which is its identifier).
 Reasons to combine: Yoon and Siomina are from similar fields of endeavor and are both using Positioning Reference Signals in a telecom environment.  Quite often users move across networks as well as being connected to two different networks at once (e.g., cell and WIFI, soft handoff between two cell networks), the ability to track via PRS information when a user is across two networks is useful and solves problems of tracking someone as they move between two networks where the first network might not be capable of such movement across networks tracking.  Therefore it would have been obvious to one of ordinary skill in the art, prior to the earliest priority date of the instant application to take the techniques of Yoon and modify them with Siomina’s techniques of using PRS across multiple PLMNetworks to allow for similar tracking.

Neither Yoon nor SImonia explicitly states that which is known in the art of communications as taught by Bi. Bi discloses: wherein the time domain allocation information comprises information regarding an index of a start symbol, at which the PRS starts to be transmitted, in a slot in which in the PRS resource and the size of N number of consecutive symbols in which the PRS is configured, where N is set to be one from among 2, 4, 6, (Bi at paragraphs 10-14 where the PRS consecutive symbols are set at 2)).
Reasons to combine: Bi, Yoon, and Siomina are from similar fields of endeavor and are all using Positioning Reference Signals in a networked environment.  Bi states at paragraph 48 that this is advantageous to be able to use a continuous waveform (which has its own bandwidth saving advantages).  Therefore it would have been obvious to one of ordinary skill in the art to combine Bi with Yoon and Siomina to have a continuous waveform.  

With regard to claims 2, 7, and 12 , Yoon in view of SImonia and futher in view of Bi discloses the method according to claim 1 (as well as a related method and user equipment), wherein’ the configuration information is indicated by higher layer signaling (Yoon at ¶62 where the PRS information is sent via higher layer signaling).

With regard to claims 4, 9, and 14 , Yoon in view of SImonia and further in view of Bi discloses the method according to claim 1 (as well as a related method and user equipment),  method according to claim 1, Neither nor explicitly states that which is known in the art of communications as taught by Bi. Bi. discloses: wherein the information regarding the comb size comprises pattern information of a frequency domain in which the PRS is configured in the PRS resource, where N is set to be one from among 2, 4, 6, (Bi at paragraphs 10-14 where the PRS consecutive symbols are set at 2)).
Reasons to combine: Bi, Yoon, and Siomina are from similar fields of endeavor and are all using Positioning Reference Signals in a networked environment.  Bi states at paragraph 48 that this is advantageous to be able to use a continuous waveform (which has its own bandwidth saving advantages).  Therefore it would have been obvious to one of ordinary skill in the art to combine Bi with Yoon and Siomina to have a continuous waveform.  

With regard to claims 5, 10, and 15 , Yoon in view of SImonia and further in view of Bi discloses the method according to claim 1 (as well as a related method and user equipment),  method according to claim 1, Neither nor explicitly states that which is known in the art of communications as taught by Gunnarsson. Gunnarsson discloses: wherein the configuration information comprises information configured for the PRS resource, including subcarrier spacing information, cyclic prefix information, and information regarding a lowest subcarrier in a frequency band allocated to the reception of the PRS (Yoon at ¶¶42-43, 62, 65, and 69 where the system includes in indicative information: Cyclic prefix information, the subcarrier index which in and of itself would then indicate the lowest subcarrier as it would be at the bottom of frequencies in the index).


Response to Arguments
Examiner has read and considered Applicants’ arguments.  Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations.  Examiner finds this argument persuasive and has brought in an additional reference to address the amended claim limitations.  The applicability of the reference to the amended elements is discussed in the claim rejections above.  
 

 
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642